 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 851 
In the House of Representatives, U. S.,

November 17, 2009
 
RESOLUTION 
Recognizing and honoring the 40th anniversary of SEARCH, The National Consortium for Justice Information and Statistics, headquartered in Sacramento, California. 
 
 
Whereas the Department of Justice’s Law Enforcement Assistance Administration created SEARCH in 1969 as a 10-State project to demonstrate whether it was feasible to exchange criminal history records on an automated and nationwide basis; 
Whereas SEARCH not only demonstrated the feasibility of an automated nationwide system of sharing criminal records, but also, through partnership with the Department of Justice, the Federal Bureau of Investigation, State agencies and other organizations, helped to establish the national criminal history record information system; 
Whereas SEARCH is a nonprofit organization created by and for the States, governed by a Membership Group comprised of one gubernatorial appointee from each of the States and territories; 
Whereas SEARCH’s guiding vision is to ensure “Accurate and timely information, supported by well-deployed information and identification technology, enables the justice and public safety decision-maker to administer justice in a manner that promotes individual rights and public safety”; 
Whereas SEARCH provides training and technical assistance to help the criminal justice community combat high-technology crimes, gather valuable information in investigations, and link the Nation’s law enforcement agencies through policy and technical solutions; 
Whereas SEARCH helps agencies effectively implement information sharing technology to make accurate, more informed, immediate, and appropriately secured decisions about criminal justice and security issues, and to administer justice in an efficient and effective manner; 
Whereas SEARCH has pioneered the development of both technology and policy solutions for justice implementation of biometric technologies, thereby enabling electronic fingerprints to become a rapid, reliable, and cost-effective identification authentication process and further supporting information sharing and collaboration among and between agencies; 
Whereas SEARCH has made a profound contribution, working with the Department of Justice, to develop successive generations of privacy and security policies that are now reflected in both Department of Justice regulations and Federal legislation; 
Whereas SEARCH has played a critical role in the development of systems such as the Interstate Identification Index (III), the National Instant Criminal Background Check System (NICS), commonly called the Brady check system, the National Fingerprint File (NFF), the Integrated Automated Fingerprint Identification System (IAFIS), and key standards for information sharing and interoperability, such as the National Information Exchange Model (NIEM); 
Whereas SEARCH’s work with the Departments of Justice and Homeland Security helps the Nation’s justice and public safety communities plan, develop, implement, test, and manage interoperable communications solutions; and 
Whereas SEARCH has had many accomplishments over its 40-year history to help practitioners in criminal justice, public safety, and first response use information to plan for, predict, prevent, and interdict criminal events, terrorism, and disasters: Now, therefore, be it  
 
That the House of Representatives recognizes and honors SEARCH, The National Consortium for Justice Information and Statistics, on the occasion of its 40th anniversary for accomplishments to promote information sharing and identification solutions for first responders and law enforcement officers, and for the protection of privacy and citizens’ rights. 
 
Lorraine C. Miller,Clerk.
